Case 1:20-cv-00113-RLY-DLP Document 59 Filed 07/27/20 Page 1 of 2 PageID #: 368




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 JAMES D. BALE,                                )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )     No. 1:20-cv-00113-RLY-DLP
                                               )
 HAMILTON COUNTY,                              )
 HAMILTON COUNTY SHERIFF,                      )
 MARK BOWEN,                                   )
 ROBERT PONTIUS,                               )
 ANTHONY CHAVEZ,                               )
 CHRISTOPHER LAND,                             )
 GALEN HART,                                   )
 MATTHEW LAWSON,                               )
 CHRISTOPHER SANTIAGO,                         )
 EL HADJI NDLAYE,                              )
 TIM REED,                                     )
 CHRISTINA BARR,                               )
 KAREN HOOD,                                   )
 LAURENE JOHNSON,                              )
 RONNI HAINES,                                 )
 ROBYN GAUTHIER,                               )
 MICHAEL PERSON,                               )
                                               )
                           Defendants.         )



                     MINUTE ENTRY FOR JULY 23, 2020
                          STATUS CONFERENCE
                 HON. DORIS L. PRYOR, MAGISTRATE JUDGE

       Parties appeared by telephone for a Status Conference on July 23, 2020. The

 parties reported on the status of and future plans for discovery and potential

 settlement conference.
Case 1:20-cv-00113-RLY-DLP Document 59 Filed 07/27/20 Page 2 of 2 PageID #: 369




       Additionally, the settlement conference scheduled for August 6, 2020 is

 CONTINUED to August 10, 2020 at 9:30 a.m. (Eastern) by telephone before

 Magistrate Judge Doris L. Pryor. The parties shall attend the conference by calling

 the designated phone number, to be provided by the Court via email generated by

 the Court's ECF system.


  Date: 7/27/2020




 Distribution:

 All ECF-registered counsel of record via email
